            Case 3:19-cv-00892-AC     Document 15      Filed 05/15/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




JOHNNY L. SEIB,                                            No. 3:19-cv-00892-AC

                      Plaintiff,                           ORDER

       v.

METROPOLITAN LIFE INSURANCE
COMPANY, and ALL OTHER
INTERESTED PARTIES,

                      Defendants.




HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [13] on March 30,

2020, in which he recommends that the Court grant in part and deny in part Defendant’s Motion

to Dismiss [6]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).


1 - ORDER
          Case 3:19-cv-00892-AC         Document 15       Filed 05/15/20      Page 2 of 2




        Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

        The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [13].

Accordingly, Defendant’s Motion to Dismiss [6] is GRANTED IN PART and DENIED IN

PART. Specifically, Defendant’s motion to dismiss pursuant to Rule 12(b)(l) is denied and

Defendant’s motion to dismiss pursuant to Rule 12(b)(6) is granted as described in detail in the

Findings and Recommendation. Any amended complaint shall be filed within 30 days of the date

of this order.

        IT IS SO ORDERED.



                             May 15, 2020
        DATED: ______________________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
